Affirmed and Memorandum Opinion filed December 1, 2011.




                                         In The

                        Fourteenth Court of Appeals

                                  NO. 14-11-00009-CV


                           DONGSHENG HUANG, Appellant

                                            V.

RIVERSTONE RESIDENTIAL GROUP (ALEXAN PINEY CREEK), LKQ BEST
      AUTOMOTIVE, LP D/B/A SUNDOWN AUTO STORAGE, AND
OVERHAULINPRO.COM, LLC D/B/A YOUR PARKING SOLUTION, Appellees


                  On Appeal from the County Civil Court at Law No. 2
                                Harris County, Texas
                            Trial Court Cause No. 977088


                    MEMORANDUM                      OPINION

          Appellant Dongsheng Huang appeals from a final judgment in favor of appellees
Riverstone Residential Group (Alexan Piney Creek), LKQ Best Automotive, LP d/b/a
Sundown Auto Storage, and Overhaulinpro.com, LLC d/b/a Your Parking Solution
pursuant to Chapter 2308 of the Texas Occupations Code, known as the Texas Towing
and Booting Act. See TEX. OCC. CODE ANN. §§ 2308.001–.505 (West Supp. 2011). We
affirm.
                                      BACKGROUND

       Huang alleges through undisputed facts that Overhaulinpro.com, LLC d/b/a Your
Parking Solution (Overhaul) towed his 1997 Honda from the Piney Point Apartments on
September 21, 2010, without consent, resulting in $187.89 in towing fees.             Huang
requested a hearing under Chapter 2308 in the justice of the peace court.              After
conducting a hearing on October 27, 2010, the justice court signed findings of fact and
conclusions of law, concluding that there was probable cause to authorize the removal of
Huang’s vehicle.

       Huang appealed the justice court’s decision to the county court for trial de novo.
The court conducted a bench trial on December 13, 2010, and entered a final judgment,
without findings, through which the court concluded that there was probable cause for the
towing. Huang filed a ―Motion to vacate the Dec-13-2010 Judgment and to write a new
Judgment,‖ which was overruled by operation of law. This appeal followed. In three
issues, Huang appeals the trial court’s determination that there was probable cause for the
towing of his vehicle. Specifically, Huang claims (1) a towing company must meet the
requirements for posting signs prohibiting unauthorized vehicles pursuant to the Texas
Towing and Booting Act before it can tow any vehicle without consent; (2) Overhaul
violated the requirements for posting such signs; and (3) there was no probable cause for
the non-consent towing of Huang’s vehicle by Overhaul.

                                         ANALYSIS

       Huang’s arguments do not clearly delineate whether he asserts a legal or factual
sufficiency challenge to the trial court’s probable-cause determination.          However,
because the relief he consistently seeks is rendition in his favor, we construe Huang’s
appellate issues as a challenge to the legal sufficiency of the evidence to support the trial
court’s determination that probable cause existed to tow the vehicle. See Vista Chevrolet,
Inc. v. Lewis, 709 S.W.2d 176, 176 (Tex. 1986) (per curiam) (reiterating the well-settled
rule that ―no evidence‖ points require rendition in favor of the appealing party); Elias v.
Mr. Yamaha, Inc., 33 S.W.3d 54, 59 & n.6 (Tex. App.—El Paso 2000, no pet.)

                                             2
(construing the appellant’s challenge as a legal sufficiency challenge because he asked
the appellate court to render judgment in his prayer for relief).

       Under the Texas Towing and Booting Act, the owner of a vehicle towed and
placed in a storage facility without consent is ―entitled to a hearing on whether probable
cause existed for the removal and placement or booting.‖ TEX. OCC. CODE ANN. §
2308.452. The burden of proof is on the party who requested the hearing.1

       Where, as here, the trial court enters a final judgment upon a bench trial without
findings of fact or conclusions of law, all facts necessary to support the judgment are
implied. Rosemond v. Al-Lahiq, 331 S.W.3d 764, 766 (Tex. 2011) (per curiam); BMC
Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002). When the appellate
record includes the reporter’s record, implied findings may be challenged on appeal for
legal and factual sufficiency. BMC Software Belg., N.V., 83 S.W.3d at 795. However,
there is no reporter’s record in this case. According to the December 13, 2010 final
judgment, the trial court conducted a bench trial on the matters in controversy. The
official court reporter certified that no reporter’s record of the bench trial exists. When
there is no reporter’s record, we indulge every presumption in favor of the trial court’s
findings. Bryant v. United Shortline, Inc. Assurance Servs. N.A., 972 S.W.2d 26, 31
(Tex. 1998).

       Here, although the justice court made findings of fact and conclusions of law, the
county court conducting the de novo review did not make such findings. In a case such
as this, when there is no reporter’s record and there are no findings of fact, we will
assume the trial court heard sufficient evidence to make all the necessary findings needed
to support the judgment. See Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d 241,
251 (Tex. App.—Houston [14th Dist.] 1999, pet. denied). Therefore, we do not review
Huang’s challenge to the sufficiency of the evidence. See In re J.C., 250 S.W.3d 486,


       1
         See Acts of June 19, 2009, 81st Leg., R.S., ch. 845, § 28, 2009 Tex. Gen. Laws 2092, 2097, and
ch. 1310, § 19, 2009 Tex. Gen. Laws 4113, 4118, amended by Act of June 17, 2011, 82nd Leg., R.S., ch.
353, § 16, 2011 Tex. Gen. Laws 973, 976.

                                                  3
489 (Tex. App.—Fort Worth 2008, pet. denied) (refusing to review the appellant’s
sufficiency of the evidence arguments in the absence of a reporter’s record). Thus, we
overrule all of Huang’s issues.

       Having overruled all of Huang’s issues, we affirm the trial court’s judgment.




                                         /s/       Sharon McCally
                                                   Justice



Panel consists of Justices Brown, Boyce, and McCally.




                                               4